Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20090040093 A1 to Holly et al (“Holly”) in view of U.S. Patent No. 10866597 B1 to Reinhold et al (“Reinhold”).

Regarding claim 1, Holly teaches an autonomous apparatus (106) comprising: a transceiver (item 200 includes a transmitter 204 and a receiver 210) communicatively coupled to at least one of a data network and a ground-penetrating sensor (211/212), the transceiver arranged to receive underground infrastructure data (from item 226; see fig. 2; note ¶¶0025-0026, 0030, 0031 at least; see also fig. 1 for the underground data arrangement), the underground infrastructure data including location and type data associated with underground infrastructure (data including various underground discontinuities; ¶¶0050-0057); a propulsion system (inherent feature of apparatus 106) arranged to position (move) the apparatus; a data store (216; fig. 2) arranged to store the underground infrastructure data and a processor (214) arranged to: receive the underground infrastructure data from the data store (¶¶0046-0049).

Holly teaches all of the limitations of the base claim above except for 
a location sensor arranged to determine the location of the apparatus, a payload assembly arranged to carry a payload of marking material, control the location of the apparatus by sending propulsion instructions to the propulsion system, and control the delivery of the payload at the location of the underground infrastructure based, in part, on the apparatus location data and the underground infrastructure data.

However, Reinhold teaches, in the same field of endeavor of autonomous marking apparatus, a location sensor (GPS) arranged to determine the location of the apparatus (col. 1, lines 11 – 31; col. 7, lines 16 – 51), a payload assembly arranged to carry a payload of marking material (col. 2, lines 1 – 20; also flares or smoke highlighting the location; col. 5, lines 4 – 28; or paint – col. 7, lines 58 - 60), control the location of the apparatus by sending propulsion instructions to the propulsion system, and control the delivery (deployment) of the payload at the location (predefined proximity; col. 5, lines 4 – 28; col. 7, line 52 – col. 8, line 4).

a location sensor arranged to determine the location of the apparatus, a payload assembly arranged to carry a payload of marking material, control the location of the apparatus by sending propulsion instructions to the propulsion system, and control the delivery of the payload at the location of the underground infrastructure based, in part, on the apparatus location data and the underground infrastructure data as evidenced by Reinhold in order to enhance efficient delivery of payloads.

Regarding claim 2, Holly’s teaching, wherein the apparatus is one or more of a robot, drone, unmanned aerial vehicle (UAV), and an autonomous aerial vehicle (AAV) - ¶¶0006.

Regarding claim 3, Reinhold’s, wherein the marking material includes one or more of paint, flags, electronic beacons, and marking structures (col. 2, lines 1 – 20; also flares or smoke highlighting the location; col. 5, lines 4 – 28; or paint – col. 7, lines 58 - 60).



Regarding claim 5, Reinhold’s teaching, wherein the one or more marking sensors include one or more of optical sensors, visible light sensors, cameras, infrared sensors, ultra violet sensors, and radiation sensors (as supported by fig. 2 – see items 206, 208 at least).

Regarding claim 6, Reinhold’s teaching, wherein the location sensor includes at least one of a GPS sensor, an accelerometer, telemetry sensor, radio-frequency sensor, and radio-frequency triangulation sensor (as supported by fig. 2 – see item 210).

Regarding claim 7, Holly’s teaching, wherein the ground-penetrating sensor is detached from the apparatus ground-penetrating sensor (211/212).

Regarding claim 8, Holly’s teaching, wherein the underground infrastructure includes at least one of a water pipe, a gas pipe, an electrical 

Regarding claim 9, wherein the data network includes a wireless data network (figs. 1, 2, 4, 9, and 10 support wireless technology).

Regarding claim 10, Holly’s teaching, wherein the wireless data network includes at least one of a mobile telephone network, a Wi-Fi network, local area network, wide area network, the Internet, a Bluetooth network, and other wireless network (figs. 1, 2, 4, 9, and 10 support wireless technology).

Regarding claim 11, Holly’s teaching, wherein the transceiver is further configured to exchange underground infrastructure data with a ground-penetrating sensor (from item 226; see fig. 2; note ¶¶0025-0026, 0030, 0031 at least; see also fig. 1 for the underground data arrangement).

Regarding claim 12, Holly’s teaching, wherein the processor is arranged to process the underground infrastructure data and location data from the location sensor and store a table including correlated underground 

Regarding claim 13, Reinhold’s teaching, comprising a payload delivery unit arrange to deploy a portion of the payload in response to an instruction from the processor (predefined proximity; col. 5, lines 4 – 28; col. 7, line 52 – col. 8, line 4).

Regarding claim 14, Reinhold’s teaching, wherein the payload delivery unit (105) includes at least one or more of spray nozzles, pneumatic dispensers, mechanical dispensers, and electronic dispensers (as suggested in col. 3, lines 1 – 10).

Regarding claim 15, Reinhold further teaches controls the location of the apparatus by sending propulsion instructions to the propulsion system in response to the apparatus location data received from the location sensor (control the location of the apparatus by sending propulsion instructions to the propulsion system, and control the delivery (deployment) of the payload at the location (predefined proximity; col. 5, lines 4 – 28; col. 7, line 52 – col. 8, line 4).

Regarding claim 16, Holly teaches a method for an autonomous apparatus (106) comprising: communicatively coupled to at least one of a data network and a ground-penetrating sensor (211/212; (item 200 includes a transmitter 204 and a receiver 210), receiving underground infrastructure data (from item 226; see fig. 2; note ¶¶0025-0026, 0030, 0031 at least; see also fig. 1 for the underground data arrangement), the underground infrastructure data including location and type data associated with underground infrastructure (data including various underground discontinuities; ¶¶0050-0057); a propulsion system (inherent feature of apparatus 106) arranged to position (move) the apparatus; a data store (216; fig. 2) arranged to store the underground infrastructure data and a processor (214) arranged to: receive the underground infrastructure data from the data store (¶¶0046-0049).

Holly teaches all of the limitations of the base claim above except for 
a location sensor arranged to determine the location of the apparatus, a payload assembly arranged to carry a payload of marking material, control the location of the apparatus by sending propulsion instructions to the propulsion system, and control the delivery of the payload at the location of the underground infrastructure based, in part, on the apparatus location data and the underground infrastructure data.

However, Reinhold teaches, in the same field of endeavor of autonomous marking apparatus, a location sensor (GPS) arranged to determine the location of the apparatus (col. 1, lines 11 – 31; col. 7, lines 16 – 51), a payload assembly arranged to carry a payload of marking material (col. 2, lines 1 – 20; also flares or smoke highlighting the location; col. 5, lines 4 – 28; or paint – col. 7, lines 58 - 60), control the location of the apparatus by sending propulsion instructions to the propulsion system, and control the delivery (deployment) of the payload at the location (predefined proximity; col. 5, lines 4 – 28; col. 7, line 52 – col. 8, line 4).

It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Holly‘s teaching by including a location sensor arranged to determine the location of the apparatus, a payload assembly arranged to carry a payload of marking material, control the location of the apparatus by sending propulsion instructions to the propulsion system, and control the delivery of the payload at the location of the underground infrastructure based, in part, on the apparatus location data and the underground infrastructure data as evidenced by Reinhold in order to enhance efficient delivery of payloads.

Regarding claim 17, Reinhold’s teaching, wherein the location sensor includes at least one of a GPS sensor, an accelerometer, telemetry sensor, radio-frequency sensor, and radio-frequency triangulation sensor (col. 1, lines 11 – 31; col. 7, lines 16 – 51).

Regarding claim 18, Holly’s teaching, wherein the ground-penetrating sensor is detached from the apparatus ground-penetrating sensor (211/212).

Regarding claim 19, Holly’s teaching, wherein the underground infrastructure includes at least one of a water pipe, a gas pipe, an electrical cable, a fiber optic cable, a communication cable, a liquid pipe, a structure, a tunnel, an electrical unit, and an electronics unit (as illustrated in fig. 5).



Holly teaches all of the limitations of the base claim above except for 
a location sensor arranged to determine the location of the apparatus, a payload assembly arranged to carry a payload of marking material, control the location of the apparatus by sending propulsion instructions to the propulsion system, and control the delivery of the payload at the location of the underground infrastructure based, in part, on the apparatus location data and the underground infrastructure data.

However, Reinhold teaches, in the same field of endeavor of autonomous marking apparatus, a location sensor (GPS) arranged to determine the location of the apparatus (col. 1, lines 11 – 31; col. 7, lines 16 – 51), a payload assembly arranged to carry a payload of marking material (col. 2, lines 1 – 20; also flares or smoke highlighting the location; col. 5, lines 4 – 28; or paint – col. 7, lines 58 - 60), control the location of the apparatus by sending propulsion instructions to the propulsion system, and control the delivery (deployment) of the payload at the location (predefined proximity; col. 5, lines 4 – 28; col. 7, line 52 – col. 8, line 4).

It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Holly‘s teaching by including a location sensor arranged to determine the location of the apparatus, a payload assembly arranged to carry a payload of marking material, control the location of the apparatus by sending propulsion instructions to the propulsion system, and control the delivery of the payload at the location of the underground infrastructure based, in part, on the apparatus location data and the underground infrastructure data as evidenced by Reinhold in order to enhance efficient delivery of payloads.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663